December 14, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
GENETIC KEDMEOFF, LLC, JOY YOGA CENTER, LLC SOURCE STREET,
 LLC JEMSU (HOUSTON) LLC, JEMSU, LLC, MARIJUANA MARKETING
           GURUS, LLC AND KYROZEN, LLC, Appellants

NO. 14-17-00826-CV                      V.

 SIGNET INTERACTIVE, LLC KRISTEN BAKER, ASHKLEY MATHIS AND
    RYAN MATHIS, INDIVIDUALLY AND AS MEMBERS OF SIGNET
                  INTERACTIVE, LLC, Appellees
               ________________________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on October 19, 2017. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Genetic Kedmeoff, LLC, Joy Yoga Center, LLC Source Street, LLC
Jemsu (Houston) LLC, Jemsu, LLC, Marijuana Marketing Gurus, LLC and
Kyrozen, LLC.


      We further order this decision certified below for observance.